Case 4:18-cv-07503-HSG Document 57-1 Filed 02/03/20 Page 1of1

United States District Court for the

Northern District of California, Oakland Division
Ronald V. Dellums Federal Building

1301 Clay Street, Suite 400 S

Oakland, CA 94162

ANTHONY G. LUSTIG v. AZGEN SCIENTIFIC HOLDINGS, PLC

Case No.: 18-cv-07503 — HSG

Dear Sir/Madam:

1am enclosing herewith an original and one copy of a pleading denominated as Reply to Plaintiffs
Supplemental Brief. The filing is Pro Se and is made in my individual capacity.

| make this filing individually, Pro Se, and in the capacity of individual who was once Directors of
the now dissolved Republic of Ireland Company, Azgen Scientific Holdings, PLC.

If there is any fee associated with or required for this filing, please do not hesitate to contact me
at the email and phone number address listed below.

Encl: Response to Plaintiff's Supplemental Brief

Exhibit “A”

Sincerely, fl.

Paul Gray
Email: paulg071218@gmail.com
TEL: (703)-260-1353
